Citation Nr: 0206419	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  00-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The veteran had had active duty from March 1943 to January 
1946.   The appellant is the veteran's widow.  

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2001, on appeal from a May 1999 rating 
decision of the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO).  Upon its last review, the 
Board noted the recent passage of the Veterans Claims 
Assistance Act of 2000 ("VCAA"), and found that because the 
RO had denied the claims on the basis that they were not well 
grounded under previously applicable law, readjudication by 
the RO was necessary.  In addition to directing that the RO 
afford the appellant further assistance under the VCAA as 
well as other applicable law, the Board also directed that 
the appellant be afforded an additional opportunity to 
present evidence and argument relative to her 
"hypothetical" entitlement to receive dependency and 
indemnity compensation benefits, and that the veteran's 
claims folder be examined by a medical expert to ascertain if 
any of the service-connected disabilities caused or 
contributed to the veteran's death.  

The record shows that by letter in May 2001, the appellant 
was apprised of the Board's action.  Although the appellant 
subsequently forwarded medical information release forms for 
the RO's use in obtaining additional medical records, no 
additional evidence or argument has been received from the 
appellant in response to the RO's May 2001 letter.  






FINDINGS OF FACT

1. The veteran died in January 1999, from ischemic heart 
disease, and a significant condition contributing to death 
was chronic renal failure.  

2. At the time of the veteran's death, service connection was 
in effect for amputation of the lower half of the left 
leg, rated as 40 percent disabling; lumbosacral strain, 
rated as 20 percent disabling; neuropathy of the right 
lower extremity, rated as 10 percent disabling; 
osteomyelitis, rated as zero percent disabling; and 
shortening of the left lower leg, rated as zero percent 
disabling, resulting in a combined service-connected 
disability rating of 60 percent

3. Medical opinion evidence has excluded the veteran's 
service-connected disorders as causing or contributing to 
the veteran's death.  



CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2001).

2. The criteria for dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§ 3.22 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  The Duty to Assist and Advise

As was noted above, the VCAA was made law during the pendency 
of this matter, and provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp 2001).  Regulations have been implemented 
in support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

After careful consideration of all of the evidence of record, 
the Board finds substantial compliance with the provisions of 
the VCAA.  First, the appellant has been apprised through 
numerous statements of the case and other correspondence of 
the general requirements as to substantiation of the claim.  
Additionally, the Board's May 2001 remand contained a general 
discussion of the provisions of law as applied to the 
evidence of record, and through its remand directives 
afforded the appellant an additional advisement as to the 
types of evidence that would be needed to substantiate her 
claims.  As noted, the appellant forwarded signed release of 
information forms which have been used by the RO to obtain 
medical evidence, but she has not provided further argument 
as to either of the claims at issue.

As was directed by the Board in May 2001, the RO also caused 
the veteran's claims folder to be examined by a medical 
professional to obtain an opinion as to whether there was any 
relationship between the veteran's service-connected 
disorders and his death.  Given these efforts, the Board is 
of the opinion that no further action is warranted under the 
VCAA or previously existing law, and the claims are ready for 
appellate review.  


Entitlement to service connection for the cause of the 
veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related. For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The record reflects that the veteran died in January 1999 at 
the age of 75.  The immediate cause of death was ischemic 
heart disease.  The death certificate reflects no conditions 
which gave rise to the immediate cause of death.  A 
"significant condition" contributing to death was chronic 
renal failure.

At the time of the veteran's death, service connection had 
been established for amputation of the lower half of the left 
leg, rated as 40 percent disabling; lumbosacral strain, rated 
as 20 percent disabling; neuropathy of the right lower 
extremity, rated as 10 percent disabling; osteomyelitis, 
rated as zero percent disabling; and shortening of the left 
lower leg, rated as zero percent disabling. The veteran's 
combined disability rating was 60 percent.

The record contains no competent medical opinion linking any 
of the veteran's service-connected disorders to the cause of 
death.  As was noted above, in August 2001, the RO caused the 
veteran's claims folder to be examined by U. Sekar, M.D.  
After a review of the claims folder, to include the service 
and post-service medical records, he stated that the 
veteran's service-connected below the knee amputation and 
resulting chronic osteomyelitis did not contribute to or 
aggravate the cause of his death.  

The Board observes in this regard that under applicable 
regulation, ischemic heart disease or other cardiovascular 
disease developing in a veteran who has a service-connected 
amputation of one lower extremity at or above the knee, shall 
be held to be the proximate result of the service-connected 
amputation.  See 38 C.F.R. 
§ 3.310(b).  However, the record shows that the veteran's 
left leg amputation was well below the knee. Therefore, the 
presumption under 38 C.F.R. § 3.310(b) may not be applied. 

The sole opinion relative to any linkage between the 
veteran's terminal disorder and his death is the appellant's.  
While she is clearly sincere in this belief, her theory 
regarding this linkage is not probative.  It is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and her opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).       

Because the medical evidence of record fails to establish a 
direct or presumptive  etiological link between any 
disability listed on the death certificate as a cause of the 
veteran's death, and any of the veteran's service-connected 
disabilities, the appeal is denied.
   
Entitlement to dependency and indemnity compensation

Under 38 U.S.C.A. § 1318, dependency and indemnity 
compensation benefits may be paid to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
is service-connected when, in pertinent part, the following 
conditions are met: (1) the veteran's death was not caused by 
his or her own willful misconduct and either the veteran was 
in receipt of or was entitled to receive compensation at the 
time of death for service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death or if totally rated for a lesser 
period, the veteran was so rated continuously for a period of 
not less than five years from the date of the veteran's 
discharge from active duty; or (2) the veteran would have 
been entitled to receive a 100 percent disability rating for 
such time period but for factors such as the receipt of 
military retired pay or clear and unmistakable error in a 
final rating or Board decision.

38 C.F.R. § 3.22 provides in relevant part that:

(a) Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the 
veteran's death were service-connected, if:
(1) The veteran's death was not the result of his 
or her own willful misconduct, and  
(2) At the time of death, the veteran was 
receiving, or was entitled to receive, compensation 
for service-connected disability that was:
(i) Rated by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death; or  
(ii) Rated by VA as totally disabling 
continuously since the veteran's release from 
active duty and for at least 5 years 
immediately preceding death.  

(b) For purposes of this section, "entitled to receive" 
means that at the time of death, the veteran had 
service-connected disability rated totally disabling by 
VA but was not receiving compensation because:  
(1) VA was paying the compensation to the veteran's 
dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation due 
solely to clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2);  
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran 
was otherwise entitled to continued payments based 
on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  

38 C.F.R. § 3.22 (2000).  

It has been held that another way of obtaining VA dependency 
and indemnity compensation benefits, namely by showing that a 
veteran "hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime, or based 
on evidence in the veteran's claims folder or VA custody 
prior to his death. See Wingo v. West, 11 Vet. App.307 
(1999); Carpenter v. Brown, 11 Vet. App.140 (1998); and Marso 
v. West, 12 Vet. App. 260 (1999).

Examination of the evidence of record in light of these 
provisions reveals that the appellant is not entitled to 
dependency and indemnity compensation.

As noted, at the time of his death the veteran's combined 
service connected disability rating was 60 percent, comprise 
of ratings for amputation of the lower half of the left leg, 
rated as 40 percent disabling; lumbosacral strain, rated as 
20 percent disabling; neuropathy of the right lower 
extremity, rated as 10 percent disabling; osteomyelitis, 
rated as zero percent disabling; and shortening of the left 
lower leg, rated as zero percent disabling.  The veteran was 
therefore not continuously rated totally disabled for 10 or 
more years immediately preceding death; or continuously rated 
totally disabled for five or more years immediately preceding 
death if also so rated at the date of discharge.  

The appellant has not alleged clear and unmistakable error in 
any prior rating, and   no argument has been raised that 
there was a denial of a total disability rating which 
involved such error. The Board further notes that although 
the degree of specificity necessary to raise a CUE theory in 
this context has not been set forth by the Court, the 
appellant has not identified to the Board or the RO a 
decision sought to be attacked collaterally under the clear 
and unmistakable error theory of entitlement. That much is 
required.  Cole v. West, 13 Vet. App. 268, 277 (1999); see 
also Luallen v. Brown, 8 Vet. App. 92, 95 (1995) (Mere 
disagreement with the manner in which evidence was weighed is 
not clear and unmistakable error).  The appellant has not 
therefore shown that the veteran would have been in receipt 
of a 100 percent rating but for clear and unmistakable error 
in a final RO decision.

The appellant does not contend, and the evidence does not 
show that the veteran would have been "entitled to receive" 
a total disability rating under any of the seven criteria set 
forth in 38 C.F.R. § 3.22(b).

The appellant has not argued, and the evidence does not 
suggest, that the veteran would have been "hypothetically" 
entitled to receive a total disability rating for over 10 
years prior to his death.  The Board observes that at the 
time of his death, the veteran's claim of entitlement to a 
disability rating greater than 20 percent for a low back 
disability had been remanded by the Board for further 
development.  The record reflects that the veteran submitted 
his claim for an increased rating in March 1992, 
approximately seven years before his death.  Thus, assuming 
that the veteran would have been granted a higher disability 
rating for a low back disorder that was sufficient to render 
his combined evaluation to 100 percent, he would not have 
been in receipt of the total evaluation for a period of 10 
years prior to his death.  

The Board has carefully considered all of the evidence of 
record, including the appellant's various correspondence.  
While it is clear that she sincerely believes in the merits 
of this matter, the record reveals no basis upon which to 
grant either claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. 
§ 1318 is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

